DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .    
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 9-10, 12, 16-17 and 20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (CN111812876).

    PNG
    media_image1.png
    261
    887
    media_image1.png
    Greyscale

Regard to claim 1, Li et al. disclose a rear-view mirror, comprising: a body, wherein the body comprises 
a first polarizer [an absorption-type polarizing layer 11], 
a dimming layer [a liquid crystal dimming layer 12], 
a transflective polarizer [a reflective polarizing layer 13], and 
a display component which are sequentially laminated [a display module 20 on the side of the reflective polarizing layer 13 away from the liquid crystal dimming layer 12];
wherein the dimming layer is configured to adjust a polarization direction of light passing through the dimming layer.  

Regard to claim 2, Li et al. disclose the rear-view mirror, wherein the dimming layer is a liquid crystal dimming layer, wherein the liquid crystal dimming layer is configured to adjust the polarization direction of the light passing through the liquid crystal dimming layer based on an applied voltage [0054].  
Regard to claim 3, Li et al. disclose the rear-view mirror, wherein the liquid crystal dimming layer comprises 
a first substrate 121, 
a first transparent electrode layer 122, 
a liquid crystal layer 124, 
a second transparent electrode layer 126, and 
a second substrate 127 which are sequentially laminated; 
wherein 
a side of the first substrate facing away from the first transparent electrode layer is attached to the first polarizer 11, and 
a side of the second substrate facing away from the second transparent electrode layer is attached to the transflective polarizer 13.  

Regard to claim 9, Li et al. disclose the rear-view mirror further comprising: 
a first light sensor, wherein the first light sensor is disposed on a mirror side of the body and configured to detect a light intensity on the mirror side, the mirror side being a side of the first polarizer facing away from the dimming layer [the light sensor 16 includes a front light sensor facing the front of the frameless anti-glare rearview mirror; the light sensor 16 detects changes in ambient light and feeds back information to the control unit 17]; 
a second light sensor, wherein the second light sensor is disposed on a back side of the body and configured to detect a light intensity on the back side, the back side being a side of the display component facing away from the transflective polarizer [the light sensor 16 includes a rear light sensor facing the rear of the frameless anti-glare rearview mirror; the light sensor 16 detects changes in ambient light and feeds back information to the control unit 17]; and 
a controller, wherein the controller is electrically connected to the first light sensor, the second light sensor and the dimming layer, and configured to control the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side [When the ambient light intensity drops below a certain value (night state or dark environment), the front light sensor sends a signal to the control unit 17 Signal ①, when the control unit 17 receives the signal ①, the rear light sensor starts to detect the light intensity from the rear of the car. If it detects that the rear light is stronger than a certain value (for example, the rear car turns on the high beam), the rear light sensor is controlled. The unit 17 sends a signal ②. After the control unit 17 receives the signal ②, the control unit outputs a voltage to the first transparent electrode 122 and the second transparent electrode 126 on both sides of the liquid crystal dimming layer 12 [0045]].

Regard to claim 10, Li et al. disclose the rear-view mirror, wherein the body further comprises: a first transparent reinforcement layer 121, wherein the first transparent reinforcement layer is laminated between the first polarizer 11 and the dimming layer.  

Regard to claim 12, Li et al. disclose the rear-view mirror, wherein the body further comprises: a second transparent reinforcement layer 127, wherein the second transparent reinforcement layer is laminated between the dimming layer and the transflective polarizer 13.  

Regard to claim 16, Li et al. disclose an anti-glare display control method of a rear-view mirror, wherein the rear-view mirror comprises a body comprising 
a first polarizer 11, 
a dimming layer 12, 
a transflective polarizer 13, and 
a display component which are sequentially laminated, 
wherein the dimming layer is configured to adjust a polarization direction of light passing through the dimming layer; and 
the method comprises: 
detecting a light intensity on a mirror side of the body and a light intensity on a back side of the body, wherein the mirror side is a side of the first polarizer facing away from the dimming layer, and the back side is a side of the display component facing away from the transflective polarizer; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side.  

Regard to claim 17, Li et al. disclose the rear-view mirror, wherein
the dimming layer is 
a liquid crystal dimming layer; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and 
the light intensity on the back side comprises at least one of 
applying a voltage corresponding to a difference to the liquid crystal dimming layer, wherein the difference is a difference between the light intensity on the mirror side and the light intensity on the back side, and 
applying a voltage corresponding to a ratio to the liquid crystal dimming layer, wherein the ratio is a ratio of the light intensity on the mirror side to the light intensity on the back side [0045].  

Regard to claim 20, Li et al. disclose a non-transitory computer-readable storage medium storing a computer program therein, wherein the computer program, when run by a processor, causes the processor to perform the method as defined in claim 16 [the front camera module 18 includes a light sensor 16. Preferably, the front camera module 18 is used as a part of the front lens module and as a front light sensor. Specifically, the front camera module 18 Contains built-in components such as image sensor, highly integrated image processor, embedded power supply and high-quality aspheric lens [0049]].  

2.	Claims 1-2, 10 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Wu et al. (US 20150198834).

    PNG
    media_image2.png
    290
    857
    media_image2.png
    Greyscale

Regard to claim 1, Wu et al. disclose a rear-view mirror, comprising: a body,, wherein the body comprises 
a first polarizer 146, 
a dimming layer [the upper stage may be monochromatic (with 160/162/164 used to perform local dimming operations) and the lower stage may be a color stage (with 148/150/152 contained a color filter array and has corresponding pixels to create color images for viewer 48), if desired [0049]], 
a transflective polarizer 180, and 
a display component [the lower stage may be a color stage (with 148/150/152 contained a color filter array and has corresponding pixels to create color images for viewer 48) [0049]] which are sequentially laminated; 
wherein the dimming layer [the upper stage may be monochromatic (with 160/162/164 used to perform local dimming operations) [0049]] is configured to adjust a polarization direction of light passing through the dimming layer.  

Regard to claim 2, Wu et al. disclose the rear-view mirror, wherein the dimming layer is a liquid crystal dimming layer, wherein the liquid crystal dimming layer is configured to adjust the polarization direction of the light passing through the liquid crystal dimming layer based on an applied voltage [with TFT].  

Regard to claim 10, Wu et al. disclose the rear-view mirror, wherein the body further comprises: a first transparent reinforcement layer [a substrate layer 160], wherein the first transparent reinforcement layer is laminated between the first polarizer 146 and the dimming layer.  

Regard to claim 12, Wu et al. disclose the rear-view mirror, wherein the body further comprises: a second transparent reinforcement layer [a thin-film transistor layer 164], wherein the second transparent reinforcement layer is laminated between the dimming layer and the transflective polarizer 180.  




3.	Claims 1-3, 7-8, 10, 12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Xue et al. (US 20190351827).

    PNG
    media_image3.png
    182
    461
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    419
    478
    media_image4.png
    Greyscale

Regard to claim 1, Xue et al. disclose a rear-view mirror, comprising: a body, wherein the body comprises 
a first polarizer [an absorptive polarization layer 107], 
a dimming layer[a liquid crystal light-controlling layer 108], 
a transflective polarizer  [a reflective polarization layer 102, see Fig. 2], and 
a display component [a display layer 104] which are sequentially laminated; 
wherein the dimming layer 108 is configured to adjust a polarization direction of light passing through the dimming layer.   

Regard to claim 2, Xue et al. disclose the rear-view mirror, wherein the dimming layer is a liquid crystal dimming layer 108, wherein the liquid crystal dimming layer is configured to adjust the polarization direction of the light passing through the liquid crystal dimming layer based on an applied voltage [with a control device 109 applied various voltage to the liquid crystal molecules layer through the control device [0007] [0043]].

Regard to claim 3, Xue et al. disclose the rear-view mirror, wherein the liquid crystal dimming layer comprises 
a first substrate 110, 
a first transparent electrode layer 111, 
a liquid crystal layer 113, 
a second transparent electrode layer 112, and 
a second substrate 110 which are sequentially laminated; 
wherein 
a side of the first substrate 110 facing away from the first transparent electrode layer is attached to the first polarizer 107, and 
a side of the second substrate 110 facing away from the second transparent electrode layer 112 is attached to the transflective polarizer 102.  

Regard to claim 7, Xue et al. disclose the rear-view mirror, wherein the liquid crystal layer is a twisted nematic liquid crystal layer [0043].  

Regard to claim 8, Xue et al. disclose the rear-view mirror, wherein a light transmission axis of the first polarizer and a light transmission axis of the transflective polarizer satisfy one of the following relationships: a parallel relationship; and a perpendicular relationship.  

Regard to claim 10, Xue et al. disclose the rear-view mirror, wherein the body further comprises: a first transparent reinforcement layer 110, wherein the first transparent reinforcement layer is laminated between the first polarizer 107 and the dimming layer.  

Regard to claim 12, Xue et al. disclose the rear-view mirror, wherein the body further comprises: a second transparent reinforcement layer 110, wherein the second transparent reinforcement layer is laminated between the dimming layer and the transflective polarizer 102.  

Regard to claim 16, Xue et al. disclose an anti-glare display control method of a rear-view mirror, wherein the rear-view mirror comprises a body comprising 
a first polarizer 107, 
a dimming layer 108, 
a transflective polarizer 102, and 
a display component which are sequentially laminated, 
wherein the dimming layer 108 is configured to adjust a polarization direction of light passing through the dimming layer; and 
the method comprises: 
detecting a light intensity on a mirror side of the body and a light intensity on a back side of the body [a reflection-display-in-one smart rearview mirror with an auto-dimming function, using a reflective polarization layer as a mirror material and further including a liquid crystal light-controlling layer, which thus can automatically adjust the intensity of the reflected light from the rearview mirror according to the surrounding ambient light intensity to achieve anti-glare, while will not affect the display light intensity, improve the utilization of light, reduce energy consumption of the display [0025]. The acquisition of feedback information includes, but not limited to, the light sensor 106 sensors the light intensity of ambient light and send the information back to the control device 109 [0044],
wherein the mirror side is a side of the first polarizer facing away from the dimming layer, and the back side is a side of the display component facing away from the transflective polarizer; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side [0043], [0044], [0046], [0047], [0049].  

Regard to claim 17, Xue et al. disclose the method, wherein 
the dimming layer is 
a liquid crystal dimming layer; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side [0025], [0044], [0047], [0057] [0059] and 
the light intensity on the back side comprises at least one of applying a voltage corresponding to a difference to the liquid crystal dimming layer, wherein the difference is a difference between the light intensity on the mirror side and the light intensity on the back side, and applying a voltage corresponding to a ratio to the liquid crystal dimming layer, wherein the ratio is a ratio of the light intensity on the mirror side to the light intensity on the back side [0043], [0044], [0046], [0047], [0049].

4.	Claims 1-3, 10, 12 and 16-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Zhang (US 8767145).

    PNG
    media_image5.png
    410
    907
    media_image5.png
    Greyscale

Regard to claim 1, Zhang discloses a rear-view mirror, comprising: a body [as illustrative shown by the drawings of FIG. 8, view switch panel 10 is placed in front of a flat panel display 40], wherein the body comprises 
a first polarizer 21, 
a dimming layer 10 [Considering transmission of polarizer in real case, the reflected lights may be much dimmed by more than 50 percent comparing with the incidence lights.  Because human eye has a strong capability to adapt to light intensity, the mirror-like effect achieved by the display system is believed to be still useful in thoroughly lightened environments, col. 14 lines 27-33],
a transflective polarizer 20, and 
a display component which are sequentially laminated; 
wherein the dimming layer 10 is configured to adjust a polarization direction of light passing through the dimming layer.  

Regard to claim 2, Zhang discloses the rear-view mirror, wherein the dimming layer is a liquid crystal dimming layer, wherein the liquid crystal dimming layer is configured to adjust the polarization direction of the light passing through the liquid crystal dimming layer based on an applied voltage [col. 14 lines 5-18].  

Regard to claim 3, Zhang discloses the rear-view mirror, wherein the liquid crystal dimming layer comprises 
a first substrate 11, 
a first transparent electrode layer 14, 
a liquid crystal layer 13, 
a second transparent electrode layer 15, and 
a second substrate 12 which are sequentially laminated; 
wherein 
a side of the first substrate 11 facing away from the first transparent electrode layer 14 is attached to the first polarizer 21, and 
a side of the second substrate 12 facing away from the second transparent electrode layer 15 is attached to the transflective polarizer 20.  

Regard to claim 10, Zhang discloses the rear-view mirror, wherein the body further comprises: a first transparent reinforcement layer 11, wherein the first transparent reinforcement layer is laminated between the first polarizer 21 and the dimming layer.  

Regard to claim 12, Zhang discloses the rear-view mirror, wherein the body further comprises: a second transparent reinforcement layer 12, wherein the second transparent reinforcement layer is laminated between the dimming layer and the transflective polarizer 20.  

Regard to claim 16, Zhang discloses an anti-glare display control method of a rear-view mirror, wherein the rear-view mirror comprises a body comprising 
a first polarizer 21, 
a dimming layer 10, 
a transflective polarizer 20, and 
a display component which are sequentially laminated, 
wherein the dimming layer 10 is configured to adjust a polarization direction of light passing through the dimming layer; and 
the method comprises: 
detecting a light intensity on a mirror side of the body and a light intensity on a back side of the body [Considering transmission of polarizer in real case, the reflected lights may be much dimmed by more than 50 percent comparing with the incidence lights.  Because human eye has a strong capability to adapt to light intensity, the mirror-like effect achieved by the display system is believed to be still useful in thoroughly lightened environments, col. 14 lines 27-33],
wherein the mirror side is a side of the first polarizer facing away from the dimming layer, and the back side is a side of the display component facing away from the transflective polarizer; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side.  

Regard to claim 17, Zhang discloses the method, wherein 
the dimming layer is 
a liquid crystal dimming layer; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and 
the light intensity on the back side comprises at least one of applying a voltage corresponding to a difference to the liquid crystal dimming layer, wherein the difference is a difference between the light intensity on the mirror side and the light intensity on the back side, and applying a voltage corresponding to a ratio to the liquid crystal dimming layer, wherein the ratio is a ratio of the light intensity on the mirror side to the light intensity on the back side [Considering transmission of polarizer in real case, the reflected lights may be much dimmed by more than 50 percent comparing with the incidence lights.  Because human eye has a strong capability to adapt to light intensity, the mirror-like effect achieved by the display system is believed to be still useful in thoroughly lightened environments, col. 14 lines 27-33].

5.	Claims 1-3, 7-8, 10, 12, 16-17 and 19-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated Weindorf (US 20200018997).

    PNG
    media_image6.png
    262
    514
    media_image6.png
    Greyscale

Regard to claim 1, Weindorf discloses a rear-view mirror, comprising: a body, wherein the body comprises 
a first polariz577er [a linear absorptive polarizer 38], 
a dimming layer [a bi-modal dimming mirror includes a display and a switchable mirror configured to vary in transmissivity in response to a dimming control signal, which includes one or more of an LCD voltage, a rotator control signal, and/or a polarizer control signal. The switchable mirror 22 includes a liquid crystal cell 36], 
a transflective polarizer [a static reflective polarizer 40], and 
a display component 20 which are sequentially laminated; 
wherein the dimming layer is configured to adjust a polarization direction of light passing through the dimming layer.  

Regard to claim 2, Weindorf discloses the rear-view mirror, wherein the dimming layer is a liquid crystal dimming layer, wherein the liquid crystal dimming layer is configured to adjust the polarization direction of the light passing through the liquid crystal dimming layer based on an applied voltage [0030], [0032], [0034], [0039].

Regard to claim 3, Weindorf discloses the rear-view mirror, wherein the liquid crystal dimming layer comprises a first substrate, a first transparent electrode layer [a transparent layers 42 may also include electrodes (not shown in the FIGS) for applying the LCD voltage VLCD to the liquid crystal cell 36 [0032]], a liquid crystal layer 36, a second transparent electrode layer, and a second substrate [a transparent layers 42 may also include electrodes (not shown in the FIGS) for applying the LCD voltage VLCD to the liquid crystal cell 36 [0032]] which are sequentially laminated; wherein 
a side of the first substrate facing away from the first transparent electrode layer is attached to the first polarizer 38, and 
a side of the second substrate facing away from the second transparent electrode layer is attached to the transflective polarizer 40.  

Regard to claim 7, Weindorf discloses the rear-view mirror, wherein the liquid crystal layer is a twisted nematic liquid crystal layer [0032].

Regard to claim 8, Weindorf discloses the rear-view mirror, wherein a light transmission axis of the first polarizer and a light transmission axis of the transflective polarizer satisfy one of the following relationships: a parallel relationship [the switchable mirror 22 has the reflective polarizer transmission axis aligned with the front absorptive polarizer]; and a perpendicular relationship.  

Regard to claim 10, Weindorf discloses the rear-view mirror, wherein the body further comprises: a first transparent reinforcement layer 42, wherein the first transparent reinforcement layer is laminated between the first polarizer 38 and the dimming layer.  

Regard to claim 12, Weindorf discloses the rear-view mirror, wherein the body further comprises: a second transparent reinforcement layer 42, wherein the second transparent reinforcement layer 42 is laminated between the dimming layer and the transflective polarizer 40.  

Regard to claims 16 and 20, Weindorf discloses a non-transitory computer-readable storage medium storing a computer program therein, wherein the computer program [0090]-[0092], when run by a processor, causes the processor to perform the method as defined in an anti-glare display control method of a rear-view mirror, wherein the rear-view mirror comprises a body comprising 
a first polarizer 38, 
a dimming layer [a bi-modal dimming mirror includes a display and a switchable mirror configured to vary in transmissivity in response to a dimming control signal, which includes one or more of an LCD voltage, a rotator control signal, and/or a polarizer control signal. The switchable mirror 22 includes a liquid crystal cell 36], 
a transflective polarizer 40, and 
a display component 20 which are sequentially laminated, 
wherein the dimming layer is configured to adjust a polarization direction of light passing through the dimming layer; and 
the method comprises: 
detecting a light intensity on a mirror side of the body and a light intensity on a back side of the body [A light sensor 34 overlies the sample segment 28 opposite the display panel 20 for measuring a reflection rate of the sample segment by measuring an intensity of the light beam[0004] [0031], [0073], [0081], [0085]],
wherein the mirror side is a side of the first polarizer facing away from the dimming layer, and the back side is a side of the display component facing away from the transflective polarizer; and 
controlling the dimming layer 42/36/42 to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side.  

Regard to claim 17, Weindorf discloses the method, wherein 
the dimming layer is 
a liquid crystal dimming layer 38; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and 
the light intensity on the back side comprises at least one of applying a voltage corresponding to a difference to the liquid crystal dimming layer, wherein the difference is a difference between the light intensity on the mirror side and the light intensity on the back side, and applying a voltage corresponding to a ratio to the liquid crystal dimming layer, wherein the ratio is a ratio of the light intensity on the mirror side to the light intensity on the back side [A light sensor 34 overlies the sample segment 28 opposite the display panel 20 for measuring a reflection rate of the sample segment by measuring an intensity of the light beam[0004] [0031], [0073], [0081], [0085]].

Regard to claim 19, Weindorf discloses a control device, comprising: a memory storing at least one program instruction therein; and at least one processor communicably coupled to the memory [0090]-[0091]; wherein the at least one processor, when executing the at least one program instruction, is caused to perform an anti-glare display control method of the rear-view mirror, wherein the rear-view mirror comprises a body comprising 
a first polarizer 38, 
a dimming layer 42/36/42, 
a transflective polarizer 40, and 
a display component 20 which are sequentially laminated, 
wherein the dimming layer is configured to adjust a polarization direction of light passing through the dimming layer; and 
the method comprises: 
detecting a light intensity on a mirror side of the body and a light intensity on a back side of the body, wherein the mirror side is a side of the first polarizer facing away from the dimming layer, and the back side is a side of the display component facing away from the transflective polarizer [A light sensor 34 overlies the sample segment 28 opposite the display panel 20 for measuring a reflection rate of the sample segment by measuring an intensity of the light beam[0004] [0031], [0073], [0081], [0085]]; and 
controlling the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

1.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20190351827) [or Weindorf (US 20200018997)] as applied to claims 1 and 16 in view of Turnbill et al. (US 20020032510).

    PNG
    media_image3.png
    182
    461
    media_image3.png
    Greyscale
    
    PNG
    media_image4.png
    419
    478
    media_image4.png
    Greyscale


Xue et al. disclose the rear-view mirror, wherein a light sensor 106 mounted inside the transparent cover 101, wherein a first light sensor, wherein the first light sensor is disposed on a mirror side of the body and configured to detect a light intensity on the mirror side, the mirror side being a side of the first polarizer facing away from the dimming layer.  Weindorf discloses the rear-view mirror, wherein the front, or viewing surface 12 of the switchable mirror 22 and have a light sensor 34 detector, wherein a first light sensor, wherein the first light sensor is disposed on a mirror side of the body and configured to detect a light intensity on the mirror side, the mirror side being a side of the first polarizer facing away from the dimming layer. Xue et al. or Weindorf also disclose the rear-view mirror further comprisinga controller, wherein the controller is 
electrically connected to the first light sensor, the second light sensor and the dimming layer, and 
configured to control the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side.  

However, Xue et al. or Weindorf fail to disclose a non-transitory computer-readable storage medium storing a computer program therein, wherein the computer program, when run by a processor, causes the processor to perform the method (claim 20) as defined in the rear-view mirror further comprising a second light sensor, wherein the second light sensor is disposed on a back side of the body and configured to detect a light intensity on the back side, the back side being a side of the display component facing away from the transflective polarizer.

Turnbill et al. teach a non-transitory computer-readable storage medium storing a computer program therein (see Fig. 12), wherein the computer program, when run by a processor, causes the processor to perform the method (claim 20) as defined in the rear-view mirror further comprising: 
an ambient light sensor 126 is preferably mounted in a mirror housing of a rearview mirror assembly in a forward-looking location.  Therefore, a first light sensor 126, wherein the first light sensor obviously is disposed on a mirror side of the body and configured to detect a light intensity on the mirror side, the mirror side being a side of the first polarizer facing away from the dimming layer;
a glare sensor 124 is typically mounted in mirror housing 30 in a rearward-facing position.  Therefore, a second light sensor 124, wherein the second light sensor is obviously disposed on a back side of the body and configured to detect a light intensity on the back side, the back side being a side of the display component facing away from the transflective polarizer; and 
a controller (see Fig. 12), wherein the controller is 
electrically connected to the first light sensor, the second light sensor and the dimming layer, and 
configured to control the dimming layer to adjust the polarization direction of the light passing through the dimming layer based on the light intensity on the mirror side and the light intensity on the back side.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Xue et al. or Weindorf disclosed with a non-transitory computer-readable storage medium storing a computer program therein, wherein the computer program, when run by a processor, causes the processor to perform the method (claim 20) as defined in the rear-view mirror further comprising a second light sensor, wherein the second light sensor is disposed on a back side of the body and configured to detect a light intensity on the back side, the back side being a side of the display component facing away from the transflective polarizer for a vehicle and vehicle communication and control systems [0003] as Turnbill et al. taught.

2.	Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20190351827) [or Weindorf (US 20200018997)] as applied to claims 1 and 10 in view of Chwu et al. (US 20080198320).

Xue et al. or Weindorf fail to disclose the rear-view mirror, wherein a surface of the first transparent reinforcement layer attached to the first polarizer is rough.  

Chwu et al. teach display panel, wherein a surface of the first transparent reinforcement layer 101 attached to the first polarizer 105 is rough 101’a (see Fig. 1C)

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Xue et al. or Weindorf disclosed with the rear-view mirror, wherein a surface of the first transparent reinforcement layer attached to the first polarizer is rough for providing the haze property (abstract) as Chwu taught.

3.	Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20190351827) [or Weindorf (US 20200018997)] as applied to claim 1 in view of 
Blank et al. (US 20060132939).

Xue et al. disclose the rear-view mirror further comprising the light sensor 106 that may be multiple and evenly distributed anywhere in the rearview mirror, including the mirror portion, the outer surface of the rear housing, and the rearview mirror holder.  Weindorf discloses the rear-view mirror further comprising a light sensor 34 that overlies the sample segment 28 opposite the display panel 20 for measuring a reflection rate of the sample segment 28 by measuring an intensity of the light beam 32.

However, Xue et al. or Weindorf fail to disclose the rear-view mirror further comprising an infrared sensor, wherein the infrared sensor is disposed on a side of the first polarizer facing away from the dimming layer.  

Blank et al. teach the rear-view mirror further comprising: an infrared (IR) filtering thin film deposited on the sensor (or may be disposed in front of the sensor) to filter or attenuate infrared radiation at the photo sensor. Therefore, the rear-view mirror further may comprise an infrared sensor, wherein the infrared sensor is disposed on a side of the first polarizer facing away from the dimming layer.  

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Xue et al. or Weindorf disclosed with the rear-view mirror, wherein the infrared sensor is disposed on a side of the first polarizer facing away from the dimming layer for reduced light leakage from non-intended light sources and enhanced the environmental properties of the sensor and mounting package [0098] as Blank et al. taught.

4.	Claims 9 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Xue et al. (US 20190351827) as applied to claims 1 and 16 in view of Turnbill et al. (US 20020032510).

Xue et al. disclose well known by those skilled in the art, the basic structure of a liquid crystal display (e.g., LED, TFT) comprises a backlight, a bottom polarizer, a liquid crystal layer, a color filter, and a top polarizer.  In the present invention, the polarization of the top polarizer (far away from the backlight) is parallel to the polarization of light emitted from the display, as well as to transmittance axis of the reflective polarization layer.  Differently, the polarization of the bottom polarizer (closer to the backlight) is parallel to the polarization of the polarized backlight [0054].

Regard to claim 13, Xue et al. disclose the rear-view mirror, wherein the body comprises: 
the first polarizer [an absorptive polarization layer 107], 
a first substrate 110, 
a first transparent electrode layer 111, 
a liquid crystal layer 113, 
a second transparent electrode layer 112, 
a second substrate 110, 
the transflective polarizer [a reflective polarization layer 102, see Fig. 2], 
a color filter substrate [a color filter is inherently the color filter substrate], 
a liquid crystal pixel layer [0054], 
an array substrate [inherently a TFT substrate[0054]], 
a second polarizer [a bottom polarizer[0054]], and 
a backlight 0054] which are sequentially laminated; and 
the rear-view mirror further comprises 
a housing [0036], 
a first light sensor, and a second light sensor [the light sensor 106 may be multiple and evenly distributed anywhere in the rearview mirror, including the mirror portion, the outer surface of the rear housing, and the rearview mirror holder],
wherein 
the housing is configured to accommodate the body and is provided with a window corresponding to a mirror side of the body [the mirror body portion 100 of the rearview mirror may be mounted on the front side of the housing.  The rearview mirror may further include a circuit control plate 140 embedded in the housing, as shown in FIG. 8, for controlling all functions of the rearview mirror], 
the first light sensor 106 is disposed on the mirror side of the body (see Fig. 1), 
the mirror side being a side of the first polarizer 107 facing away from the first substrate 110, and 
the back side being a side of the backlight facing away from the transflective polarizer 102.  

Regard to claim 14, Xue et al. disclose the rear-view mirror, wherein the body further comprises: a third polarizer [a top polarizer inherently on the color filter substrate[0054]], wherein the third polarizer is laminated between the transflective polarizer and the color filter substrate, and a light transmission axis of the third polarizer is parallel to a light transmission axis of the transflective polarizer [the polarization of the top polarizer (far away from the backlight) is parallel to the polarization of light emitted from the display, as well as to transmittance axis of the reflective polarization layer [0054]].   
However, Xue et al. fail to disclose the rear-view mirror, wherein the first light sensor is disposed on the mirror side of the body, the second light sensor is disposed on a back side of the body.

Turnbill et al. teach the rear-view mirror, wherein the first light sensor is disposed on the mirror side of the body, the second light sensor is disposed on a back side of the body.
an ambient light sensor 126 is preferably mounted in a mirror housing of a rearview mirror assembly in a forward-looking location.  Therefore, a first light sensor 126, wherein the first light sensor obviously is disposed on a mirror side of the body;
a glare sensor 124 is typically mounted in mirror housing 30 in a rearward-facing position.  Therefore, a second light sensor 124, wherein the second light sensor is obviously disposed on a back side of the body. 

Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention was made to further modify a rear-view mirror as Xue et al. disclosed with the first light sensor disposed on the mirror side of the body, the second light sensor disposed on a back side of the body for for a vehicle and vehicle communication and control systems [0003] as Turnbill et al. taught.

Allowable Subject Matter
Claims 4-6 and 18 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim 4 is allowed since there is no prior teaches the rear-view mirror, wherein the first transparent electrode layer comprises a first portion and a second portion which are insulated from each other; wherein the first portion of the first transparent electrode layer is electrically connected to the second transparent electrode layer, and the second portion of the first transparent electrode layer is opposite to the second transparent electrode layer.  

Claims 5-6 are allowed since they depend on claim 4.
Claim 18 is allowed since there is no prior teaches a method, wherein the difference and the corresponding voltage satisfy one of the following relationships: the difference smaller than a threshold corresponds to a first predetermined voltage value, and the difference greater than the threshold corresponds to a second predetermined voltage value, and the first predetermined voltage value and the second predetermined voltage value are different, and different differences correspond to different voltages; and the ratio and the corresponding voltage satisfy one of the following relationships: the ratio smaller than a predetermined ratio corresponds to a first predetermined voltage value, and the ratio greater than the predetermined ratio corresponds to a second predetermined voltage value, and the first predetermined voltage value and the second predetermined voltage value are different, and different ratios correspond to different voltages.  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Taheri (US 20140340728) discloses an electronically dimmable optical device, including, in sequence, an active absorbing polarizer; a first static reflective polarizer; an active polarization rotator; and a second static reflective polarizer; configured so that the reflectivity and/or transmissivity of the device can be controlled (increased or decreased) by application of a voltage across the active absorbing polarizer and/or the active polarization rotator.
Cammenga et al. (US 20190162881) disclose a vehicular rearview assembly, includes a front substrate defining a first surface and a second surface.  The front substrate defines a shaped edge along a periphery of the first surface.  A first polarizer is coupled with the second surface.  An electro-optic element is coupled to the first polarizer having a first substrate defining a first element surface and a second element surface.  A second substrate is spaced away from the first substrate and defines a third element surface and a fourth element surface.  An electro-optic material is positioned between the first and second substrates.  A second polarizer is coupled to the fourth element surface.  A display is configured to emit light having a first polarization into the second polarizer.  A reflective layer is positioned between the front substrate and the display is configured to reflect both the first polarization of light and a second polarization of light.
Anderson et al. (US 20100277786) disclose anisotropic film laminates for use in image-preserving reflectors such as rearview automotive mirror assemblies. A switchable mirror employing two reflective polarizers disposed within a TN LC-cell of the embodiment.  FIG. 57(A): general structure; FIG. 57(B): both reflective polarizers are APBF-based; FIG. 57(C): both reflective polarizers are wire-grid polarizers; FIG. 57(D): one reflective polarizer is ABPF-based and another is a wire-grid polarizer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAN C NGUYEN whose telephone number is (571)272-2296.  The examiner can normally be reached on 8:00AM - 7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edward J Glick can be reached on (571)272-2490.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/HOAN C NGUYEN/Primary Examiner, Art Unit 2871